—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Planning Board of the Incorporated Village of Southampton, dated June 5, 1989, which denied the petitioner’s application for site plan approval, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Floyd, J.), entered July 26, 1990, which confirmed the determination and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
In the present case, owing to an amendment of the zoning ordinance while the proceeding was pending before the Supreme Court, the petitioner’s proposed use for the site is no longer a permitted one (see, Local Laws, 1990, No. 2 of the Village of Southampton). The petitioner failed to establish "special facts” which would permit application of the prior zoning ordinance (see, Matter of Pokoik v Silsdorf, 40 NY2d 769, 772-773). Thus, the existing ordinance is controlling (see, Matter of Alscot Investing Corp. v Incorporated Vil. of Rock-ville Centre, 64 NY2d 921; Matter of Shiloh Gospel Chapel v Roer, 170 AD2d 608). Mangano, P. J., Lawrence, and Miller, JJ., concur.